ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of conspiracy to commit first degree robbery, § 564.016, RSMo 1986. He was sentenced by the court as a class X offender to a term of six years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).